Title: To George Washington from James Bowdoin, 30 July 1776
From: Bowdoin, James
To: Washington, George

 

Sir
Boston July 30th 1776

At the time your Excellency’s Letter was received, requesting the Aid of this Government in procuring a body of the Eastern Indians for the Service of the United States, it happened very fortunately, that a Number of them were here, as Delegates from the St John’s & Mickmac Tribes in Nova Scotia. They came on a visit to you, in consequence of yr Letter to them, which they produced: and soon after a couple of Chiefs arrived here from the Penobscot Tribe.
At the Conference held with the former, there appeared in them a very good disposition in favour of the united States: and the Genl Court having resolved, that a Regiment should be raised for the Service of the States to consist of 500 Indians & 250 English, it was strongly urged upon them to join with us in the war: and accordingly they have engaged to do it, and have Signed a Treaty for that purpose. By what they said at the Conference it appeared the Six villages they represented could furnish about 120 men: but as those villages are at a great distance from each other, their men dispersed in hunting, and they proposed to call the whole together, they Said they should not be able, and they could not engage, to come till the next Spring. The St John’s Delegates however, on being told they lived near, and could be soon here again, promised to return early in the Fall with about thirty of their Tribe. There are Six other villages of Mickmacs, who had not been informed of yr Letter, and had not therefore Sent Delegates, but are equally well disposed, and have about the same number of men belonging to them. These therefore can probably furnish for the Service a like number of men with the other.
With regard to the Penobscots, they appeared well disposed. They Said, that when Genl Washington Sent his Army to Canada, five of their People went with them, and were at the Siege of Quebec: two of whom were wounded, and three taken Prisoners, who had since returned; that they had been promised, an allowance should be made to those, who went Wth Colo. Arnold; the Support of whose families, in their absence, had been a great burthen to them: and that they had had no recompence

for these Services. They were told, this matter would be represented to Genl Washington, & that what is right & just he would order to be done. They Said further, they looked on themselves to be one people with us; and that whatever Governmt we were under, they were willing to Subject themselves to; that they had no doubt their Tribe would be willing to join Genl Washington; and that when they got home they would call the Tribe together, & consult them for that Purpose. This good disposition appearing in all the Indians, the Council thought it best, in Consequence of yr Letter, to Send with the Indians into their own Country, the most Suitable persons that could be had, in order to procure, with the utmost expedition, the number of Indians you desire may be engaged in the Service of the States, or as many as can be procured. An armed Vessel is accordingly engaged to carry these Indians to Penobscot & St John’s, where those Tribes will be respectively assembled, and all that can be persuaded to it, inlisted into the Service immediately. Mr Fletcher, who came with the Penobscots, is employed in this business with regard to that Tribe, and Major Shaw employd with regard to the St John’s, & their neighbours at Passamaquoddy. It being expected a considerable number might be had from these Tribes in a short time, the Sd Vessel was engaged to bring them up hither as soon as may be. One Mr Gilman is also employed to go to the St Francois Indians, and engage as many of them as he can. On the Conference with the St John’s & Mickmacs (a Copy of wch is enclosed together wth a Copy of the Treaty) three of them offered themselves to join the Army at New York immediately, and their Offer was Accepted: as it might not only secure the Fidelity of the Tribes to which they belonged, but induce many others of them to engage in the Service. Another has Since joined them. Accordingly these four, one of whom can speak French, will immediately Sett off for New York, under the Conduct of Mr Wm Shaw: who is orderd to wait upon you with them.
The Council hope those measures will be effectual for the purpose they were ordered. In their name & behalf I have the honour to be with every Sentiment of respect Yr Excellency’s most obed. hble Servt

James Bowdoin



The names of the 4 Indians above-mentioned viz. Joseph Denaquara of Winsor, who speaks fr: & eng:[,] Peter Andrè of Le Hève, Sabattis Netobcobuit of Gaspee[,] Francis of St John’s.

